UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------)(

In re:                                                              Chapter 11

CORT & MEDAS ASSOCIATES, LLC,                                       Bankruptcy Case No.: 19-41313

                           Debtor.

---------------------------------------------------------------)(
1414 UTICA AVENUE LENDER LLC,

                                     Appellant,

         -against-                                                  Civil Action No. 20-3971 (BMC)

EMPIRE STATE CERTIFIED DEVELOPMENT
CORPORATION

                                     Appellee.
---------------------------------------------------------------)(

  NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS FOR THE
                          SECOND CIRCUIT

         Empire State Certified Development Corporation appeals to the United States Court of

Appeals for the Second Circuit from the Memorandum Decision and Order of the District Court

for the Eastern District of New York entered in this case on January 29, 2021 together with the

Judgment entered on February 1, 2021 (attached together at Exhibit A) that reverses the Order

with Respect to the Claims of 1414 Utica Avenue Lender LLC and Empire State Certified

Development Corporation entered on August 10, 2020 by the Bankruptcy Comi of the Eastern

District ofNew York [ECF No. 146] (attached as Exhibit B).

         The names of all parties to the order appealed from and the names, addresses and telephone

numbers of their respective attorneys or of their last known addresses are as follows:
             1414 Utica Avenue Lender LLC
             Represented by:
             Rubin LLC
             345 Seventh A venue, 21st Floor
             New York, NY 10001
             Tel: (212) 390-8054
             Attn: Paul A. Rubin

             Empire State Certified Development Corporation
             Represented by:
             Lemery Greisler, LLC
             60 Railroad Place, Suite 502
             Saratoga Springs, NY 12866
             Tel: (518) 433-8800
             Attn: Paul A. Levine
                    Meghan M. Breen
                                                                 "/
                                                                      /'/;
                                                           i'/         '        /
                                                                  'i       ,/
                                                                 '/
Dated: February 26, 2021                                     /

                                               RespectfuiJ{kubmitted, _______
                                                    }Yr/
                                               Paul A. 'Levine, Esq.
                                               Meghan M. Breen, Esq.
                                               Lemery Greisler, LLC
                                               Attorneys for Empire State Certified
                                               Development Corporation
                                               60 Railroad Place, Suite 502
                                               Saratoga Springs, NY 12866
                                               Tel: (518) 433-8800
